RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 10/7 /2021 are acknowledged. The following Office Action will replace the final mailed 6/10/2021. New claims have been added and claim 1 has been amended to recite a combination not previously recited where the polyamine has specific ppm and the antimicrobial is the range of 0.05-5 %. Thus necessitating a new ground of rejection below.

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10 and  18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8-10 and 18-23 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279) as evidenced by Li et al. (US patent 8722154).
Smets et al. (US 2008/0200359) (Smets et al.) disclose aqueous compositions containing at least 57 % by weight water (59.357), a benefit delivery agent (2 %) and a polyethylenimine (.10% or 1000 ppm) (Example 10 ingredients- HDL 3, HDL4, HDL5). The benefit agent can be selected from antimicrobials. The compositions can comprise a surfactant such as nonionic/cationic/anionic/amphoteric and present in amounts from 5 to about 99.9% the cleansing compositions (paras 0039 and 0059). HDL4 discloses 2 % benefit agent and .10 (1000 ppm) polyethylenimine. Thus, the polyamine is .001 to 1000 parts by weight the benefit agent (.05). Glutaraldehyde is present in respect to the polyethylenimine in overlapping parts by weight but not % as currently amended prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Smets et al. disclose the formulation are used for consumer product which encompasses fabric and home care, and cosmetics (para 0006). The polyamine may comprise Lupasol G35 (para 35). Lupasol G35 is a branched polyethylenimine compound. Surfactants include Alkyl ether sulphate (Example 10). Smets et al. disclose hydrogenated castor oil (i.e., hydrotropic agents) (Example 10) and inclusion of hydrophilic materials (para 0039). The compositions may be in form of solutions (para 0041). Smets et al. disclose the benefit agent delivery composition comprises a cross-linker at a concentration similar to the equivalence of the polymeric material (para 0033).
Smets et al. discloses formulations with benefit agents (antimicrobials) and polyethylenimine that overlap with the recited range (for example HDL5). Lupasol G35 has a molecular weight of 2000 as evidenced by Li et al. (US patent 8722154 in col. 4, lines 25-30).
Smets et al. does not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting 
Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from the group consisting of 2-bromo-2 nitropropane 1, 3 diol, 2,4 dichlorobenzyl alcohol, glutaraldehyde and 1, 2 ethanedial however, Chisholm et al. recognizes PEI polymers as biocidal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a 
Smets et al. disclose the benefit agents are antimicrobials but does not disclose 2-bromo-2-nitroproane 1,3-diol. 
Haught et al. (US 2002/0068014) (hereinafter Haught et al.) disclose formulations suitable for laundry detergent compositions that include antimicrobial agents include 2-bromo-nitropropane (i.e., Bronopol) and glutaraldehyde (para 0213).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include antimicrobials such as Bronopol as taught by Haught et al. as the antimicrobial benefit agent in Smets. It would have been further obvious to one of ordinary skill in the art to include the polyamine polymers such as branched polyethylenimine homopolymers or polyamine having charge density in range of 5 to 25 meq/g as measured at pH 4 to 5 in view of Chisholm. One would have been motivated to do so to provide for broad spectrum antimicrobial activity and eliminate or prevent the growth of unwanted organisms, for example, to combat the spread of infectious disease in hospitals, mold and mildew on architectural surfaces, biofouling on marine vessels, pathogenic microorganisms in the home, and pathogenic microorganisms in food and .
	
6.	Claims 1 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279) as evidenced by Li et al. (US patent 8722154) as applied to claims 1-6, 8-10 and 18-23 above, and further in view of Williams et al. (EP 2478149B1).
The modified Smets et al. has been discussed supra but does not disclose the PEI as in claim 24. Williams et al. (EP 2478149B1) (hereinafter Williams et al.) disclose homopolymeric PEIS such as Lupasol (para 0030-0031) and disclose detergent compositions (para 0045). Suitable amine based compounds for use in the freshening composition are modified PEIs, partially alkylated polyethylene polymers, PEIs with hydroxyl groups, 1,5-pentanediamine, 1,6-hexanediamine, 1,3 pentanediamine, 3-dimethylpropanediamine, 1,2-cyclohexanediamine, 1,3-bis(aminomethyl)cyclohexane, tripropylenetetraamine, bis (3-aminopropyl)piperazine, dipropylenetriamine, tris(2-aminoethylamine), tetraethylenepentamine, bishexamethylenetriamine, bis(3-aminopropyl) 1,6 - hexamethylenediamine, 3,3'-diamino-N-methyldipropylamine, 2-methyl-1,5-pentanediamine, N,N,N' ,N' -tetra(2-aminoethyl)ethylenediamine, N,N,N',N'-tetra(3-aminopropyl)-1,4-butanediamine, pentaethylhexamine, 1,3-diamino-2-propyl-tert-butylether, isophorondiamine, 4,4',-diaminodicyclohylmethane, N-methyl-N-(3-aminopropyl)ethanolamine, spermine, spermidine, 1-piperazineethaneamine, 2-(bis(2-aminoethyl)amino)ethanol, ethoxylated N-(tallowalkyl)trimethylene n with n=3/4 (para 0033). Partially alkoxylated polyethyleneimine, like polyethyleneimine 80% ethoxylated (para 0032). 80 % ethoxylated polyethylenimine is close to 1:1 ratio which overlaps with the large ratio of claim 24. It would have been prima facie obvious to one of ordinary skill in the art before the intention was made to substitute the PEI of Smets for the malodor PEI such as those recognized in Williams as both are recognized for use in detergent compositions. 


7.	Claims 1 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279) as evidenced by Li et al. (US patent 8722154) as applied to claims 1-6, 8-10 and 18-23 above, and further in view of Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783). 
Smets et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
. 


8.	Claims 1-6, 8-10 and 18-19 and 23 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prusiner et al. (US Patent 6, 322, 802), Mukhophadhyay et al. (US 2009/0226384) and Chisholm et al. (US 2011/0171279). 
Prusiner et al. (US Patent 6, 322, 802) (hereinafter Prusiner et al.) disclose any type of object can be sterilized by combining normal sterilization procedures with the use of polycationic dendrimer which is capable of rendering a conformationally altered protein such as a prion non-infections (see col. 4, lines 56-67). The polycationic dendrimer can be combined with conventional antibacterial and antiviral agents in aqueous or alcohol solutions to produce disinfecting agents or surgical scrubs (bottom col. 4-lines 1-5, col. 5). Branched polycations for use include PEI (col. 5, lines 1-5). An aspect of the invention is that hospitals, operating rooms and devices and equipment within them can be certified prion free (i.e., sterilized) by contacting them with 
	Prusnier et al. does not teach the antimicrobial agent is 2-bromo-2-nitrpropate, 1-3 diol, glutaraldehyde or 1,2 ethanedial.
	Mukhophadhyay et al. (US 2009/0226384) (hereinafter Mukhopadhyay et al.) disclose antimicrobial compositions and antimicrobial agents include bronopol and benzalkonium chloride (para 0033). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to substitute one antimicrobial agent for another (i.e., benzalkonium chloride of Prusiner et al..for the bronopol also known as  2-bromo-2 nitropropane).
.


9.	Claims 1 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prusiner et al. (US Patent 6, 322, 802), Mukhophadhyay et al. (US 2009/0226384) and Chisholm et al. (US 2011/0171279)  as applied to claims  1-6, 8-10 and 18-19 and 23 above and further in view of Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783). 
Prusnier et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
. 

DOUBLE PATENTING
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10,  and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-32 of copending Application No. 16744679.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to compositions containing an antimicrobial and polyamine in specific ratios. The differences being the ‘679 disclose liquid and phenoxyethanol as the antimicrobial however, substitution of one . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO ARGUMENTS
11.	Applicants’ arguments have been fully considered and are moot in view of the new rejection as necessitated by amendment. With regards to Smets, the reference discloses benefit agent and PEI in amounts that overlap as discussed supra. The Examiner does not agree that Smets does not suggest antimicrobial agent and polyamine as the Examples disclose benefit agent (i.e., disclosed to be antimicrobials) with PEI polymers. The instant claims do not exclude a crosslinking component. The Examiner disagrees with Applicants argument that the only disclosure to the ranges is Example, 10 formulation HDL 5 which are outside as the other Examples meet the range as discussed supra other examples meet the claims such as HDL4. Smets did not teach bronopol however, Haught et al. was relied upon to cure this deficiency. 
Applicants argue that with regards to the ODP rejection that the ‘679 recites phenoxyethanol as the antimicrobial however, in response to this argument the Examiner respectfully submits that the instant claims are drawn to a composition which comprises antimicrobial agents, thus not limited,  and further substitution of one known amicrobial for another is prima facie obvious to one of ordinary skill in the art. 


CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615